DETAILED ACTION
This is the first office action on the merits in this application. Claims 1-18, presented September 5, 2019, stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interference element” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference characters "1404" and "1414" have both been used to designate the bone carving portion.  
reference character “1404” has been used to designate both two different portions in figs. 14A and 14B. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1432 in figs. 14A-B.  
The drawings are objected to because in fig. 10B, the lead for the right-hand reference numeral 366 terminates in the improper location.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The term “interference element” in claim 1 (and dependent claims) fails to find antecedent basis in the specification. Examiner presumes this refers to the protrusion 328.
The term “elongate arm” in claim 5 lacks antecedent basis in the specification. Examiner presumes this refers to the arm 358. 
The disclosure is objected to because of the following informalities: Reference numeral 1424 is called both a pin and an inclined surface.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interference element” in claim 1 (and dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The term “interference element” is not found in the specification. Examiner presumes the protrusion 328 is the intended corresponding structure. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 refers to the bore widening element being stressed in the cannula in a retracted position. However, claim 1 also refers to the interference element exerting a radial outward force on the bore widening element to an extended position. Further dependent claims (e.g. 2-4) refer to the extended position of the bore widening element as being in a resting state. It is unclear, as claimed, what is required by the term “resting”. Best evidence is found at claim 4 in which it is called an “original resting state” (e.g. understood that no other element is influencing the bore widening element to maintain in the extended position).  However, it appears that the force being exerted to expand the bore widening element continues to be present, even in the extended configuration (note e.g. fig. 12B, where the protrusion is positioned between the legs; fig. 10B makes clear that it was the protrusion which caused the expansion, not merely retraction of the opening 320 past the arms), such that the extended configuration is not, in fact, the original resting state (or a resting state, at all, for that matter). 
It seems to examiner that either the arms “spring” to their expanded configuration (to return to the rested state); or the protrusion causes the expansion (in which case the expanded state is not the rest state of the arms). Both cannot both be occurring within the bounds of what is presently claimed, as examiner understands. 
Clarification of this matter is requested. 
Claims 15 teaches “said cutting edge is parallel to said long axis”.  It is unclear, as claimed, what portion of the cutting edge is required to be measured to arrive at this angle. Is this the “radial extension away from the long axis” of claim 1? (if so, how can that extension be parallel to the axis?) Clarification is required. 
Claim 18 refers to “past” the interference element. It is unclear what direction the limitation “past” is considered to encompass, or not, such that the metes and bounds of the claim are considered indefinite. Clarification is required. 
Claim Objections
Claim 10 is objected to because of the following informalities:  “wherein device includes” at line 1 appears to properly be “wherein the device includes”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 and 16-18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldin et al. (US 2008/0114364 A1).
Regarding claims 1 and 18, Goldin teaches a device for removal of bone from a wall of a bore as at figs. 3A-C.  The device includes: 
a cannula 114 having a hollow portion and a long axis 111; 
an interference element (shape of the sidewall of 124) located inside said hollow portion of the cannula 114; 
a bore widening element 110/120 configured for axial movement (along 111, compare figs. 3B and 3C; movement of 110/120 is considered to be along the axis 111 and past the interference element in at least some directions) relative to said interference element 124 along said long axis 111 inside said hollow portion of said cannula 114; and 
at least one bone carving portion 130 coupled to said bore widening element 110/120, each said bone carving portion 130 including a cutting edge directed radially away from said long axis; 
wherein said axial movement causes said interference element 124 to engage said bore widening element 110/120 and exert onto said bore widening element a force radially outward (see arrow in fig. 3C) with respect to said long axis 111 – it is examiner’s position that upon sufficient forward driving of 110 relative to 114, or at such time as tissue outside of the tool is pressing 120 back toward 114, 120 will come into contact with the distal-most portion of the wall of 124 such that the claimed force will be applied to 120 by the distal portion of interference element 124 - said radially outward force causing said cutting edge of 130 to extend radially away from said long axis from a retracted position 122 of fig. 3B to an extended position 123 of fig. 3C in which said cutting edge is extended radially away from said long axis 111 beyond an outer surface of the cannula 114; and 
wherein said bore widening element is housed in a stressed state [0132] within said cannula 114 when in said retracted position 122 of fig. 3B. 
Regarding claim 2, the carving portion 130 is axially slidable relative to said cannula 114 as seen in figs. 3B and 3C and to move between a resting state in fig. 3C and said stressed state in fig. 3B and to extend in a circumferential direction as in fig. 3C, and wherein axial movement of said bore widening element 110/120 relative to said cannula 114 elastically radially extends said at least one carving portion 130 to said extended position as in fig. 3C.
Regarding claim 3, in the extended position of fig. 3C, said bore widening element 110/120 is in a resting state [0132], said at least one bone carving portion 130 extending radially beyond the cannula 114 outer surface.
Regarding claim 4, said radial extension of said cutting edge of 130 is caused by a tendency of the stressed bore widening element 110/120 to return to its original resting state [0132].
Regarding claim 5, said device includes at least one elongate arm 120, said at least one bone carving portion 130 located on a distal portion of at least one said arm 120, wherein said at least one bone carving portion 130 includes at least one inclined surface (e.g. a front surface of 130 as seen at fig. 3C), wherein the axial movement causes said inclined surface to engage said interference element 124 that geometrically interferes with the axial movement of the bore widening element 110/120 and bends the arm 120 and deflects the carving portion 130 radially outward from said long axis 111 (at least in the situations proposed by examiner in rejecting claim 1).
Regarding claim 6, said device includes at least one elongate arm 120, said at least one bone carving portion 130 located on a distal portion of at least one said arm 120, each said arm 120 inwardly deflectable to said stressed state as in fig. 3B by a radially inward force exerted on an outer surface of said bore widening element (e.g. when retracting 120 into the cannula, a proximal end of 124 will contact 120 to return it to its straight configuration [0132]).
Regarding claim 7, each said arm 120 is outwardly deflectable by a radially outward force exerted on at least one of an inner surface of said bore widening element 110/120 and an inner surface of said arm (at least in the situations proposed in rejecting claim 1: force applied by walls of 124).
Regarding claim 8, the axial movement of 110/120 along 111 causes said interference element 124 to engage said elongate arm 120 (at least in the situations proposed in rejecting claim 1) and to exert onto said elongate arm a bending force radially outward with respect to said long axis 111, said radially outward bending force bending said elongate arm 120 and causing said cutting edge of 130 to extend radially away from said long axis 111 from said retracted position 122 of fig. 3B to said extended position 123 of fig. 3C.
Regarding claim 9, the axial movement of 110/120 relative to 114 causes said interference element 124 to engage said elongate arm 120 and to exert onto said elongate arm 120 a deflecting force radially outward with respect to said long axis 111 (at least in the situations proposed in rejecting claim 1), said radially outward deflecting force deflecting said elongate arm 120 and causing said cutting edge of 130 to extend radially away from said long axis from the retracted position 122 of fig. 3B to the extended position 123 of fig. 3C.
Regarding claim 10, the device includes a plurality of elongate arms 120 [0125] (note also additional embodiments in which multi blades are shown: e.g. figs. 7A, 9A, 10A,  84, 85, etc.) said at least one bone carving portion 130 located on at least one said arm 120; and 
said axial movement between, 110 and 114 causes said interference element to engage said arms 120, to enter into a longitudinal recess formed between said arms, and to exert onto said arms a bending force radially outward with respect to said long axis, said radially outward bending force bending said arms and causing said cutting edge to extend radially away from said long axis 111 from said retracted position to said extended position.
Regarding claim 11, said bore widening element 110/120 includes two arms  [0125] wherein, in said stressed state, said arms are at an angle with respect to each other (essentially a non-limiting limitation, in that each arm inherently expresses some angle).
Regarding claims 12 and 13, the device can be considered to be hingeless, or to have a living hinge at interface between 110/120. This depends on what definition of hinge is being understood. Examiner understands a hinge to be a “movable joint or mechanism on which a door, gate, or lid swings as it opens and closes or which connects linked objects.” (Google Define, 2022) (e.g. a hinge on a door; which examiner understands to be a separate object – in this case there is no separate object functioning as a hinge); or a living hinge (which is understood to be an “integral hinge” made of the same material of the two portions coupled by the hinge – in this case, the mid portion of 120 flexes, serving as a living hinge, to permit flexion between 110 and 130).
Regarding claims 16 and 17, since the interference element 124 is formed as part of 114 (and conforms to the cylindrical shape of 114), 114 being coaxial with 110 about axis 111, 124 is considered to be coaxial, as well, as presently claimed. 124 has some length along the length of cannula 114. 
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Additionally, the outstanding rejections under 35 USC 112(b) and drawing and specification issues must be overcome prior to any issuance of a notice of allowability. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799